Citation Nr: 0829480	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post removal epidermal cyst scar.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, September 2005 rating 
determinations of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the September 2005 rating determination, the RO granted 
service connection status post removal epidermal cyst scar 
evaluated as noncompensable, effective August 30, 2004.  
Following a timely notice of disagreement, the RO issued a 
statement of the case in February 2007 on the issue of 
entitlement to a higher initial rating.  No communication was 
received from the veteran or his representative until a VA 
form 646 in July 2008.  Despite the absence of a timely 
substantive appeal, the RO certified this issue to the Board.  
Because the RO did not close the appeal and took actions 
indicating to the veteran that the issue remained on appeal, 
the Board must accept the issue for adjudication.  Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).  

In February 2007, the RO increased the rating for the cyst to 
10 percent effective August 30, 2004.

The issues of service connection for hearing loss, tinnitus, 
and an eye disorder are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The epidermal cyst scar is manifested by pain, but is not 
ulcerated or poorly nourished, does not cause limitation of 
function, is not deep and does not approximate 39 sq. cms at 
any time.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post removal epidermal cyst scar have not been met at 
any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice in 
this case.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical and VA treatment 
records have been obtained.  No other evidence has been 
reported.  The veteran was also afforded a VA examination.  
As such, no further action is necessary to assist the 
claimant with the claim.

Status Post Removal Epidermal Cyst Scar

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted.  An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation.  An 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent disability evaluation.  An area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A deep scar is one associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
disability evaluation.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)  Under 
Diagnostic Code 7805, scars, other; are rated on limitation 
of function of affected part.

The veteran's service treatment records reveal that he was 
found to have a sebaceous cyst on his back in February 1976.  
The sebaceous cyst on the back was noted at the time of a 
March 1976 visit.  In December 1976, the veteran had a 
sebaceous cyst removed from the right side of his back.  The 
cyst and some surrounding fibrous tissue was removed.  A 
specimen was obtained and was sent to pathology.  Testing 
revealed an epidermal cyst with rupture and acute 
inflammation.  

At the time of a December 2006 VA examination, the veteran 
reported that he had pain at the scar site that was throbbing 
and pinching in nature which occurred at least two times per 
week, lasting one or two hours.  The veteran noted taking 
Darvon for his back pain, which helped the scar pain.  He 
stated that this did not affect his activities of daily 
living.  The veteran was unemployed as a result of taking 
care of his father who had Alzheimer's.  

Physical examination found the veteran's skin to be warm and 
dry with good color and turgor.  The veteran was unsure of 
the exact place of the scar.  When initially asked where the 
scar was, the veteran pointed to the lower back, but the 
scars he had were on the upper thorax posteriorly near the 
scapula area on the right and left side.  The veteran 
indicated that both of these were done while in the service.  

The scars had normal color and the right thoracic scar 
measured 2 cm. x 1 cm. and was tender to the touch.  It was 
nonadherent and superficial without elevation or depression.  
There were no signs of inflammation or keloid formation and 
there was no functional limitation.  The veteran also had a 
1.5 cm. x .5 cm. scar on the left upper posterior thorax that 
was slightly hypopigmented with suture marks, whereas the 
other scar had none.  The veteran claimed it was tender to 
the touch.  It was nonadherent to the underlying tissue and 
was superficial without elevation or depression and without 
inflammation or keloid formation.  There was no functional 
limitation.  

An increased evaluation under DC 7801 or 7802 is not 
warranted as the scars are not deep, and they do not exceed 
(or even approximate) 39 sq. centimeters.  An increased 
evaluation is also not warranted under DC 7803, as the 
veteran's scars have not been shown to be unstable.  As to DC 
7804, the Board notes that a 10 percent disability evaluation 
has been assigned.  As to DC 7805, the veteran has not been 
shown to have limitation of motion based upon his scars.  As 
such an evaluation in excess of 10 percent is not warranted 
at any time.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.21.



Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been hospitalized for his service-
connected scars at any time since the effective date of 
service connection.  His scars have also not been reported to 
cause any interference with employment.

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for status post removal 
epidermal cyst scar at any time is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has indicated that his hearing loss, tinnitus, 
and eye disorder had their origins in service and that they 
have continued to the present time.  

Based upon the above, the veteran should be afforded VA 
examinations to determine the nature and etiology or any 
current hearing loss, tinnitus, or eye problems, and whether 
they are related to service.  The Board further notes that 
the veteran has requested that he be afforded an examination 
in conjunction with his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current hearing loss or 
tinnitus.  All indicated tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
The examiner is requested to answer the 
following questions:  

a) Does the veteran have any current 
hearing loss or tinnitus? 

b) If so, is it at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss or tinnitus is 
related to his period of active service?  

The examiner should provide rationales 
for these opinions.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current eye disorder.  A 
complete history of the claimed disorders 
should be obtained from the veteran and 
all indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
answer the following questions:  

a) Does the veteran have any current eye 
disorder? 

b) If so, is it at least as likely as not 
(50 percent probability or greater) that 
any current eye disorder is related to 
his period of active service?  

The examiner should provide rationales 
for these opinions.

The veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2007).

3.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


